DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 02/10/2021 has been entered.

Status of the Claims
This action is in response to papers filed 02/10/2021 in which claims 1-23 were canceled; and claim 24 was amended. All the amendments have been thoroughly reviewed and entered.
Claims 24-37 are under examination.

Maintained-Modified Rejections
Modification Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 24-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Childs et al (29 January 2009; US 2009/0029438 A1; cited by Applicant in IDS 09/04/2019) in view of Callstrom et al (20 February 1996; US 5,492,821; cited by Applicant in IDS 09/04/2019), Ohtake et al (2011; “Interactions of formulation excipients with proteins in solution and in its dried state," Adv. Drug Deliv. Rev., pgs 1-21; cited by Applicant in IDS 09/04/2019), Maa et al (4 September 2001; US 6,284,282 B1; cited by Applicant in IDS 09/04/2019) and Wang et al (Journal of Pharmaceutical Science, September 2009, 98(9): 3145-3166; cited by Applicant in IDS 09/04/2019).
Regarding claim 24, Childs teaches a composite material (a membrane) comprising a support member that has a plurality of pores extending through the support member and, located in the pores of the support member, and filling the pores of the support member a macroporous cross-linked gel (abstract; [0053], [0064], [0065], [0067], [0068]; claim 73). Childs teaches the macropores are small than the pores of the support member ([0054]; claim 73). Childs teaches the macroporous gel comprises reactive functional groups that can be used to attach ligands such as protein A ([0077]; claims 73, 74 and 79). Childs teaches the porous gel constituent of the composite material has macropores of average size between about 10 and about 3000 nm ([0028]).  Childs teaches the macroporous gel is inserted within the porous support member ([0023]). Child teaches macropores must be smaller than the pores of the support member and that the size of the pores present in the support member is greater than the size of the macropores of the gel ([0054]). Childs teaches the composite material was dried in a vacuum at room temperature and the main gain due to gel 

Assuming arguendo that Childs does not expressly teach the protein is “covalently bonded” through an aldehyde group or an epoxy group to the polymer, such modification to Childs so as the protein is covalently bonded through an aldehyde group to the polymer as recited in claim 24 would have been obvious in view of the teachings from Callstrom as set forth below. Furthermore, while Childs does not expressly teach the composite material contains a stabilizing agent of claim 24, such modification to the 
Regarding the protein is covalently bonded through an aldehyde group or an epoxy group to the polymer of claim 24, Callstrom teaches water soluble protein polymer conjugates which are stable in hostile environment (abstract). Callstrom the protein is stabilized by covalently bonding to a polymer structure and these stabilized proteins retain their functional and catalytic activity in environments where a similar non-stabilized protein would lose or have a reduced functionality and catalytic activity (Callstrom: column 3, lines 11-65; column 9, lines 56-end; column 11, lines 50-55; and column 21, lines 5-16 and 22-26). Callstrom teaches an intended functional property of the protein is stabilized such that the functional property is either maintained to be at least equal to the native protein (the protein in its natural state) or it is enhanced over a reduced activity that the protein would have in a hostile environment such as elevated heat, adverse aqueous or organic solvents, proteolytic attack, or pH other than the normal environment of the native protein (column 3, lines 65-end to column 4, lines 1-6; column 7, lines 18-25). Callstrom teaches the polymer protein compounds whereby solubility of the compounds in aqueous and organic solvents can be controlled by cross-linking the polymer protein compounds and by polymerizing the compound into gels (column 4, lines 26-31). Callstrom teaches protein can be linked or bonded to another polymer chain to provide crosslinking of the compounds through a protein (column 10, lines 24-33). Callstrom teaches the cross-linked gels can be formed by reaction of the polymer with a suitable amine under reductive amination conditions (column 21, lines 1-11). Callstrom teaches the protein is bonded to the polymer linker group and the linker 
Regarding the stabilizing agent of claim 24, Ohtake teaches the generality of sugars such as sucrose and trehalose, polyols such as glycerol and polyethylene glycol (PEG) are known stabilizers for stabilizing proteins for long term storage in the dried state (page 1, left column; page 4; page 5, 2nd paragraph of left column; page 9, right column; page 10, 2nd paragraph of left column; page 11, left column). Maa teaches a stable dried formulation useful for long term storage of a protein comprising a protein and stabilizers (protectants) selected from trehalose, sucrose, glycerol and polyethylene glycol and combinations thereof (column 3, lines 53-end; column 6, lines 33-end; column 7, lines 1-9; column 8, lines 1-39). Wang teaches the impact of sucrose level on storage stability of dried proteins and showed that the physical stability of protein increased monotonically with increasing content of sucrose over the entire range of compositions (from about 20% to about 55%) (abstract; page 3146, left column; page 3147, left column 2nd paragraph; page 3151, right column; page 3153-3157 and 3139; page 3163, left column; Tables 1 and 3-5; Figures 2 and 3). Wang teaches that sucrose nd paragraph). Wang teaches that sucrose protects and preserves the native structure of protein during freeze-drying process (page 3156, right column, last paragraph through page 3157).
It would have been obvious to one of ordinary skill in the art to modify the protein A attachment to the polymer of the macroporous cross-linked gel in the composite material of Childs such that the protein A is covalently bonded through an aldehyde group linker to the polymer that forms the macroporous cross-linked gel, as well as, further adding known stabilizing agents such as sucrose, glycerol and PEG to the composite material and produce the claimed invention. One of ordinary skill in the art would have been motivated to so with reasonable expectation success because Childs is drawn to a dried composite material (membrane) that comprises macroporous gels bearing a protein that is responsive to environmental conditions such as pH, specific ions, ionic strength temperature, light, electric fields and magnetic fields (Childs: [0013], [0029], [0083] and [0141]), and per Callstrom and Ohtake, proteins are sensitive molecules that can be easily denatured when dried and in hostile environment such as elevated heat, adverse aqueous or organic solvents, proteolytic attack, or pH other than the normal environment of the native protein (Callstrom: column 1, lines 35-52; Ohtake: page 2, left column 1st paragraph). Thus, to address the problems with protein stability when dried and in hostile environment, an ordinary artisan, provided the guidance from Callstrom and Ohtake would look to first covalently linking protein via an aldehyde group linker to the polymer of porous cross-linked gel composition of Childs so as maintain the 
Regarding claims 25-27, as discussed above, Ohtake, Maa and Wang teaches sucrose, glycerol and polyethylene glycol as known stabilizers for proteins (Ohtake: page 1, left column; page 4; page 5, 2nd paragraph of left column; page 9, right column; page 10, 2nd paragraph of left column; page 11, left column; Maa: column 8, lines 7-32; Wang: page 3156, right column, last paragraph through page 3157).
Regarding claims 28, 29 and 32-37, Callstrom teaches the protein and polymer is conjugated in the presence of phosphate buffer (columns 39-49; Examples 9-17).
Regarding claim 30, Maa teaches the dried formulation is stabled as 30°C (column 4, lines 20-30; column 27, lines 45-65). Ohtake teaches the dried formulation retained its full activity upon storage at 40°C (page 4, right column; Fig. 5). Callstrom teaches lyophilized protein product is stable in elevated heat environment (Callstrom: 
Regarding claim 31, Wang showed 20%, 30% and 40% of sucrose (or mass fraction of Sucrose: 0.333, 0.5, 0.667 or 0.8; or mass ratio of protein/sucrose of 1:1) improved the physical stability and long term storage of dried proteins (Tables 1 and 3-5; Figures 2 and 3). Maa teaches a dried formulation containing protein and sucrose in a ratio of 60:40 (column 22, Table 4).Thus, absent some demonstration of unexpected results from the claimed ratio, the optimization of the ratio of the stabilizing agent to protein to achieve the desired stabilized composite material containing the protein would have been obvious at the time of applicant's invention. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 (I)-(II).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 02/10/2021 have been fully considered but they are not persuasive.
	Applicant argues that the cited references failed to teach or suggest i) that protein A is covalently bonded through an aldehyde group or an epoxy group to the 
	
	In response, the Examiner disagrees. First, the cited prior art does teach a membrane composite material comprises the macroporous cross-linked gel. Childs teaches the membrane composite material comprises the macroporous cross-linked gel (Childs: Abstract; paragraphs [0017]-[0021], [0023], [0053]-[0054], [0064]-[0068], [0077] and [0141]; and claim 73).
	Secondly, the cited prior arts do teach or suggest that protein A can be covalently bonded through an aldehyde group or an epoxy group to the macroporous crosslinked gel. Applicant is noted that paragraph [0077] of Childs discloses that the macroporous gels comprise reactive functional groups that can be used to attach ligands and these functional macroporous gels can be prepared from crosslinked polymer bearing functional groups such as epoxy groups that can be used to attach the ligands. Childs goes on to further described in paragraph [0077] that affinity ligands that can be attached to porous gel via reactive groups include antibody ligands such as protein A. Thus, Childs does suggest that protein A can be bonded through a reactive functional group such as an epoxy group to the macroporous cross-linked gel. Indeed, the prior art established the claimed epoxy group is known and suggested by Childs to be used as a reactive functional group that bonds protein A to the macroporous cross-linked gel. While Childs does not expressly teach the covalent bond, the claimed structure (epoxy group) that provides the covalent bond of the protein A to the macroporous cross-linked gel has been suggested by Childs. In this respect, the covalent bond as claimed would 
	Furthermore, a skilled artisan would look to Callstrom to further manipulate Childs by modifying the protein A linkage to the macroporous cross-linked gel in the composite material of Childs such that the protein A is covalently bonded through an aldehyde group to the polymer that forms the macroporous cross-linked gel because paragraph [0077] of Childs suggested that the protein can be bonded through a reactive functional group to the macroporous cross-linked gel, and Callstrom provided the guidance for the protein can be bonded to a polymer (crosslinked gel) via an aldehyde linker group (Callstrom: column 3, lines 11-65; column 9, lines 56-end; column 11, lines 50-55; and column 21, lines 5-16 and 22-26), which is a reactive functional group, and such aldehyde linker group is capable of forming covalent bonds with the amino functionality of the protein molecule (Callstrom: column 9, lines 56-end). Callstrom has indicated that such covalent bond linkage of protein to the crosslinked gel maintains the stability of the protein-polymer conjugate when exposed to hostile environment (Callstrom: column 3, lines 11-end; column 4, lines 1-6; column 7, lines 18-25; column 9, lines 56-end; column 11, lines 50-55; and column 21, lines 5-16 and 22-26). Even if the linker group of Callstrom also contains a saccharide compound, Applicant is noted that the claimed invention only requires generically “an aldehyde group” for providing the covalent bonding of protein to the polymer that forms macroporous cross-linked gel, and thus, the aldehyde pendant functionality on the saccharide linker of Callstrom has met the claimed structure of “an aldehyde group,” as it was expressly suggested by In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").
	Thus, the Examiner maintains the position that there remain sufficient suggestion or guidance in Callstrom to modify Childs such that that protein A is covalently linked to the polymer that forms the macroporous cross-linked gel of Childs via a reactive functional group such as an aldehyde group and such modification is an obvious modification to maintain the stability of the protein-polymer (cross-linked gel) conjugate when exposed to hostile environment. It is noted that per instant specification, the purpose for covalently bonding the protein through an aldehyde group or epoxy group to the polymer of macroporous cross-linked gel was to stabilized the protein against degradation (Specification: page 37, under Example 1, first paragraph), which is the same objective as that of Callstrom, to maintain protein stability by covalently bonding the protein to the polymer of cross-linked gel via an aldehyde linker group.
nd paragraph), which is the same purpose as disclosed in Ohtake, Maa and Wang for using the sucrose, glycerol or polyethylene glycol, to maintain protein stability in that the native structure of the protein is preserved and protected in dried state for long-term storage.
	As such, the modifications to the composite material of Childs by 1) covalent bonding of protein to the polymer of crosslinked gel via an aldehyde group linker per guidance from Callstrom; and 2) adding stabilizing agent such as sucrose, glycerol or polyethylene glycol per guidance from Ohtake, Maa and Wang, are obvious modifications to arrive at the claimed dried composite material that is stabilized, as suggested by Callstrom, Ohtake, Maa and Wang supra.
prima facie case of obviousness for claims 24-37 under 35 USC §103 has been sufficiently established by the Examiner.

	Applicant argues that Wang, Ohtake, and Maa are all related to protecting protein solution during lyophilization or freeze-drying. Applicant asserted that the Specification as filed was silent on freezing, let alone drying by lyophilization. Thus, Applicant asserted that the ordinary artisan would not have reasonable expectation of success of replacing both i) the protein solution with a stabilizing agent; and ii) the lyophilization process for the claimed Protein A covalently bonded to a solid membrane and a drying process, which excludes the freezing component of lyophilization. (Remarks, page 11).

	In response, the Examiner disagrees. The claimed invention is drawn to a dried stabilized composite material containing protein A, thereby does not exclude the dried state being achieved by drying processes such as lyophilization or freeze-drying. Irrespective of how the protein is dried in the cited prior arts, the dried state is achieved with the protein being stabilized by sucrose, glycerol or polyethylene during the drying process. Protein damage and protein denaturation are instabilities of proteins when placed in hostile environment regardless of the composition (protein solution, membrane, etc.) used for carrying the protein. The purpose of Wang, Ohtake, and Maa were to show that the sucrose, glycerol or polyethylene glycol as claimed was well-known stabilizing agent conventionally used for stabilizing proteins during the drying process and long-term storage. As discussed above, per instant specification, the function of the stabilizing agent in the composite membrane is to preserve the selectivity and activity of the protein A grafted molecule during drying process (Specification, page 37, under Example 1, 2nd paragraph), which is the same purpose as disclosed in Ohtake, Maa and Wang for using the sucrose, glycerol or polyethylene glycol, to maintain protein stability in that the native structure of the protein is preserved and 

	Applicant argues that the claimed composite material have unexpected properties of storage for long periods of time or elevated temperature and then reconstituted, while substantially maintaining their physical characteristics and separation ability. (Remarks, page 12).

	In response, the Examiner disagrees. Applicant alleged argument of unexpected results are not persuasive because the cited prior arts have already recognized that such properties of maintaining protein stability in hostile environment, during drying processes and long-term storage can be achieved in the composite material of Childs by 1) covalent bonding of protein to the polymer of crosslinked gel via an aldehyde group linker per guidance from Callstrom; and 2) adding stabilizing agent such as sucrose, glycerol or polyethylene glycol per guidance from Ohtake, Maa and Wang. Per instant specification, the purpose for covalently bonding the protein through an aldehyde group or epoxy group to the polymer of macroporous cross-linked gel was to stabilized the protein against degradation (Specification: page 37, under Example 1, first paragraph), which is the same objective as that of Callstrom, maintaining of protein stability by covalently bonding the protein to the polymer of cross-linked gel via an aldehyde linker group. Further, per instant specification, the function of the stabilizing nd paragraph), which is the same purpose as disclosed in Ohtake, Maa and Wang for using the sucrose, glycerol or polyethylene glycol, to maintain protein stability in that the native structure of the protein is preserved and protected in dried state for long-term storage. As such, Applicant’s alleged unexpected results are not unexpected, but rather obvious in view of the combined teachings of Childs, Callstrom, Ohtake, Maa and Wang.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out 

Claim 24 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6 and 7 of U.S. Patent No. 8,211,682 B2 in view of Callstrom et al, Wang et al, Ohtake et al and Maa et al. U.S. Patent No. 8,211,682 is the issued patent from US 2009/0029438 A1 (the cited Childs reference in the 103a rejection), which discussion is hereby incorporated by reference, and the 35 USC 103(a) rejection, which discussion is hereby incorporated by reference, as well as, provides the basis for the obviousness type double patenting rejection here.  
Claim 24 of the instant application and claims 1, 6 and 7 of the U.S. Patent No. 8,211,682 B2 are claiming the same composite material. The difference between claim 1 of the instant application and of the Patent is the stabilizing agent the protein A is covalently bonded through an aldehyde group or an epoxy group to the polymer and the polymerizable monomers and crosslinking agents that form the macroporous cross-linked gel containing the polymer. It would have been obvious to add a stabilizing agent such as polyethylene glycol, glycerol or sucrose in the instantly claimed amount to the composite material of the Patent as well as modified the protein of the Patent such that it is covalently bonded through an aldehyde group or an epoxy group to the polymer of the macroporous cross-linked gel in view of the teachings of Callstrom, Wang, Ohtake and Maa. 
	Thus, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patented subject matter of U.S. Patent No. 8,211,682 in view of Callstrom, Wang, Ohtake and Maa.

Response to Arguments
Applicant's arguments filed 02/10/2021 have been fully considered but they are not persuasive. 
Applicant argues by maintaining that the claimed invention is not obvious over any cited claim of the ‘682 patent in view of Callstrom, Wang, Ohtake, and Maa, particularly in view of the unexpected results of the claimed composite materials. (Remarks, pages 12-13).

In response, the Examiner disagrees. Applicant alleged argument of unexpected results is insufficient to obviate the obviousness-type double patenting rejection because the Examiner maintains the position that it would remained obvious to form the macroporous cross-linked gel of the Patent using the polymerizable monomers and crosslinking agents as recited in instant claim 24, add a stabilizing agent such as polyethylene glycol, glucose, glycerol or sucrose, as instantly claimed to the composition material of the Patent as well as modified the protein A of the Patent such that it is covalently bonded through an aldehyde group or epoxy group to the polymer that forms the macroporous cross-linked gel in view of the teachings of Callstrom, Wang, Ohtake and Maa, as set forth in the standing 103 rejection.  
As such, the Examiner maintains the position that the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patented subject matter of U.S. Patent No. 8,211,682 B2 in view of Callstrom, Wang, Ohtake and Maa.




Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOAN T PHAN/Primary Examiner, Art Unit 1613